Back to Form 10-Q
Exhibit 10.6

EMPLOYMENT AGREEMENT
AMENDMENT NO. 1


This Amendment No. 1 (“Amendment No. 1”) to the Employment Agreement (as defined
below) is made as of September 30, 2009, by and among WELLCARE HEALTH PLANS,
INC., a Delaware corporation (“WellCare”), COMPREHENSIVE HEALTH MANAGEMENT,
INC., a Florida corporation (the “Corporation”), and REX M. ADAMS, an individual
(“Executive”).
 
RECITALS


WHEREAS, WellCare, the Corporation and Executive previously entered into an
Employment Agreement as of September 2, 2008, (the “Employment Agreement”); and


WHEREAS, WellCare, the Corporation and Executive desire to amend the Employment
Agreement with respect to certain relocation benefits to Executive.


Agreement:


NOW, THEREFORE, in consideration of the agreements contained herein and of such
other good and valuable consideration, the sufficiency of which Executive
acknowledges, WellCare, the Corporation and Executive, intending to be legally
bound, agree as follows:


1.           Section 1.4 of the Employment Agreement is hereby amended to read
in its entirety as follows:


 
“1.4       Primary Work Location.  Executive shall perform the services
hereunder at the Corporation’s offices located in the metropolitan area of
Tampa, Florida.  Executive acknowledges and agrees that the nature of the
Corporation’s business will require travel from time to time.  During the Term,
but until the earlier of the second anniversary of the Effective Date and the
date Executive relocates to the Tampa, Florida metropolitan area, the
Corporation also shall pay Executive $5,000 per month, in the aggregate, as a
temporary housing allowance for housing in the Tampa area and for expenses
incurred in traveling between Madison, Connecticut and Tampa, Florida.  In the
event Executive relocates to the Tampa area prior to the second anniversary of
the Effective Date, Executive shall receive a lump sum bonus, less applicable
withholding taxes, equal to $5,000 multiplied by the number of complete calendar
months remaining prior to the second anniversary of the Effective Date (the
“Relocation Bonus”); provided, however, the Relocation Bonus must be repaid to
the Corporation on a pro-rated basis if Executive resigns or is terminated for
Cause prior to the second anniversary of the Effective Date.  The obligation to
repay the Relocation Bonus will be reduced pro rata based upon the number of
complete calendar months remaining between the date of Executive’s termination
of employment and the second anniversary of the Effective Date, and Executive
specifically agrees that such repayment may be deducted from any amounts owed to
Executive.”
 

 
1

--------------------------------------------------------------------------------

 
 
2.           A new Section 1.5 is hereby added to the Employment Agreement and
shall read in its entirety as follows:
 
“1.5       Relocation Expenses.  To facilitate Executive’s relocation, upon the
request of Executive made on or before August 16, 2011 (and during the Term),
the Corporation shall pay all reasonable expenses associated with a full service
move by a national moving carrier selected by the Corporation for the purpose of
transporting household goods (but excluding any exceptional and unique items)
from Madison, Connecticut to the Tampa, Florida area (the “Relocation
Expenses”).  In addition to expenses incurred in transporting household goods,
Relocation Expenses shall include expenses incurred in connection with the sale
of Executive’s home in Madison, Connecticut, including such items as documentary
stamps, legal fees, licensed broker’s selling commission not to exceed 6%
(anything higher must be approved by the Corporation’s Senior Vice President of
Human Resources), survey charges, termite inspection fees, title fees and
transfer taxes (including state and city transfer taxes), but shall not include
closing costs normally charged to the buyer or discount points used to obtain
financing to the buyer.  All Relocation Expenses shall be paid to Executive upon
receipt by the Corporation of valid receipts or other proof of costs
incurred.  The Relocation Expenses shall be paid on a fully grossed-up basis to
cover all applicable federal, state and local income taxes.  The tax gross-up
payments and the Relocation Expenses, other than the expense of transporting
household goods, will be reported as taxable income to Executive.  All
Relocation Expenses must be repaid to the Corporation on a pro-rated basis if
Executive resigns or is terminated for Cause less than one (1) year after the
date of Executive’s relocation (the “Reimbursement Period”).  The obligation to
repay Relocation Expenses will be reduced pro rata based upon the number of
months of the Reimbursement Period remaining as of the date of Executive’s
termination of employment, and Executive specifically agrees that such repayment
may be deducted from any amounts owed to Executive.
 
3.           The provisions of this Amendment No. 1 may be amended and waived
only with the prior written consent of the parties hereto.  This Amendment No. 1
may be executed and delivered in one or more counterparts, each of which shall
be deemed an original and together shall constitute one and the same instrument.


4.           Except as set forth in this Amendment No. 1, the Employment
Agreement shall remain unchanged and shall continue in full force and effect.


[Remainder of page intentionally blank]

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment No. 1 on the date first written above.


WELLCARE


WELLCARE HEALTH PLANS, INC.




By:     /s/ Heath Schiesser                             
                                                      
Name:
Title:




CORPORATION


COMPREHENSIVE HEALTH
MANAGEMENT, INC.




By:    /s/ Heath Schiesser                    
                                                      
Name:
Title:




EXECUTIVE




    /s/ Rex M. Adams                             
                                                      
REX M. ADAMS
 

3